Per Curiam:

This is a contract action. Testimony concerning an installment contract was heard by a master who found appellant owed respondent $15,618.67. The master’s findings were affirmed by the circuit court and judgment entered against appellant. This appeal is from entry of the judgment. We affirm.
Appellant made three exceptions to the circuit court’s entry of judgment: (1) The judge erred in affirming the findings and conclusions in the report of the Master-in-Equity, dated December 19,1979; (2) The judge erred in overruling the exceptions of the appellant: (3) The judge erred in ordering that judgment be entered against the appellant in the amount of $15,618.67. All three exceptions are general in nature and, therefore, violate Rule 4, § 6 of the Rules of Practice of this Court. Since the exceptions point out no particular error of *198law or fact, this Court would be required to re-try the entire case. Bogart v. First Citizens Bank & Trust Co., 273 S. C. 179, 255 S. E. (2d) 449 (1979); Solley v. Weaver, 247 S. C. 129, 146 S. E. (2d) 164 (1966). See also Burroughs v. Royal Arcadian Resorts, Smith’s Advance Sheets of October 31, 1981.
Nevertheless, we have considered appellant’s argument and find it without merit. The entry of judgment and order of the lower court are, therefore, affirmed.